Name: COMMISSION REGULATION (EC) No 1608/97 of 8 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 218/6 I EN I Official Journal of the European Communities 9.8.97 COMMISSION REGULATION (EC) No 1608/97 of 8 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 9 August 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 August 1997 . For t-he Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . 2 OJ No L 325, 14. 12. 1996, p. 5 . (') OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . 9 . 8 . 97 EN Official Journal of the European Communities No L 218/7 ANNEX to the Commission Regulation of 8 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0709 90 79 052 77Ã ² 999 77? 0805 30 30 388 63,7 524 69,6 528 53,4 999 62,2 0806 10 40 052 125,8 400 228,6 512 118,0 600 161,8 624 178,8 999 162,6 0808 10 92, 0808 10 94, 0808 10 98 388 76,0 400 66,7 508 82,3 512 39,0 524 83,1 528 51,6 804 69,6 999 66,9 0808 20 57 388 49,7 512 9,5 l 528 57,1 999 38,8 0809 20 69 052 275,8 400 260,9 616 263,9 999 266,9 0809 30 41,0809 30 49 052 74,1 999 74,1 0809 40 30 064 71,7 066 72,8 999 72,3 ( ! ) Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code *999 ' stands for 'of other origin '.